Citation Nr: 0909852	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the Veteran's 
death.

2.  Eligibility to Dependent's Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2006 the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange or any 
comparable herbicide agent during active military, naval, or 
air service.

2.  The Veteran died in April 2002, and the death certificate 
lists the immediate cause of death as lung cancer.

3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  Lung cancer, which caused the Veteran's death, was not 
manifested during the Veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
Veteran's service.

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2007); 38 C.F.R. 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In VCAA letters of May 2002 and July 
2002 the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  She was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf; it 
also in essence told her to provide relevant information 
which would include that in her possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notices 
predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, including the VCAA letters of May 2002 and July 2002, 
and the Statement of the Case (SOC) of March 2004 and 
Supplemental Statements of the Case (SSOCs) of June 2004 and 
October 2004, the claimant clearly has actual knowledge of 
the evidence the claimant is required to submit in this case; 
and (2) based on the claimant's contentions, including the 
claimant's letter of July 2004, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  The 
Veteran was not service-connected for any disability during 
his lifetime.  In the VCAA letters, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate a claim for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of any further evidence that pertains to the claim.  
These letters cumulatively are Hupp compliant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  A death 
certificate has been obtained.  The Veteran's service 
treatment records, service personnel records, and identified 
private medical treatment records have been obtained.  Also, 
Deck Logs from the ships in which the Veteran served have 
been obtained.  There is no indication in the record that nay 
additional evidence, relevant to the issues decided herein, 
is available or not part of the claims file.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Rather, the evidence is adequate and a VA opinion 
is not needed.  The evidence on file includes both treatment 
records and an estimate of the interval between onset and 
death.

Legal Criteria and Analysis

Cause of Death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability. See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (200).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110 .  
To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). Holton v. Shinseki, ___ F.3d. ___ (C.A. Fed. 
2009)(March 5, 2009).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as Hodgkin's Disease and malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated 
its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam) is not included as "service in 
the Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases.  See comments section 
in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed.Reg. 23166 (May 8, 2001).  

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of 
the phrase "served in the Republic of Vietnam," which 
required the physical presence of a veteran within the land 
borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The United States Supreme Court, declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake is now final.  

Initially, the Board acknowledges that the appellant contends 
that the Veteran developed lung cancer resulting from Agent 
Orange exposure during service in Vietnam.  However, the 
Veteran's service personnel records do not show that the 
Veteran was ever physically present in the Republic of 
Vietnam for active duty service.  While the National 
Personnel Service Center determined in September 2002 that 
they were unable to determine whether the Veteran was in-
country in the Republic of Vietnam, they provided the dates 
of service on board the USS ANNAPOLIS and the USS NEW JERSEY 
which served in the waters of the Republic of Vietnam.  Deck 
Logs from the USS ANNAPOLIS and the USS NEW JERSEY for the 
time period during which the Veteran served on board the 
ships were obtained.  A review of these records shows that 
during the time the Veteran was serving, the ship stayed off 
the shores of Republic of Vietnam and did not anchor inland.  
While the Veteran's DD-214 shows that he was awarded the VSM, 
the award of this medal does not in and of itself entitle the 
Veteran to presumption to exposure to Agent Orange.  
Therefore, the provisions of 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) are not for application. 

The Veteran died in April 2002.  His death certificate lists 
the immediate cause of death as lung cancer.  At the time of 
the Veteran's death, the veteran was not service-connected 
for lung cancer or any other disabilities.

The Board notes that the service medical records are negative 
for complaints of lung cancer or any other respiratory 
problems.  Service medical treatment records show that in 
February and January 1968 the Veteran was seen for complaints 
of chest pain.  Chest x-rays were within normal limits.  The 
impressions at the time included irritable bowel syndrome, 
functional chest pain and tse-tse syndrome.  In October 1968 
the Veteran was again seen for chest pain.  He was treated 
and the complaints resolved.  A Report of Medical Examination 
for purposes of transferring to the Fleet Reserve dated in 
November 1975 reflects that the Veteran's chest and lungs 
clinically evaluated as normal.  Chest x-rays were within 
normal limits.  Furthermore, the first post-service record 
pertaining to lung cancer is dated in January 2002, which was 
many years after discharge.

Moreover, there is no competent evidence in the record 
suggesting a causal link between the Veteran's lung cancer 
and his service.  Rather when seen in January 2002, it was 
reported that he had been feeling well until the prior 
December.  Furthermore the death certificate estimated that 
the interval between onset and death was 3 months.  The Board 
is thus presented with an evidentiary record which does not 
show that the disability which caused the Veteran's death 
manifested in service, or within the presumptive period.  
There is also no competent evidence offered in this case 
which otherwise suggests that the Veteran's lung cancer was 
manifest during service or within one year of separation or 
causally related to service.

The Board acknowledges that the appellant has argued that the 
Veteran's lung cancer is due to service.  In that regards, 
the Board notes that a lay person is competent to describe 
what they observe.  However, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The issue in the present case does not involve a simple 
diagnosis.  Lung cancer is not simple diagnosis.  See 
Jandreau, supra.  The appellant is not competent to provide 
more than simple medical observations.  She is not competent 
to provide a complex medical opinion regarding the etiology 
of the claimed disability.  See Barr.  Thus, the appellant's 
lay assertions that the Veteran's lung cancer is due to 
service are not competent or sufficient.

Finally, the Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In this case, the Veteran was diagnosed as having 
lung cancer over three decades after he was separated from 
service.  There is simply no medical evidence of record that 
the diagnosed fatal disorders were present prior to 2002, 
over 30 years after separation from active duty.

Competent evidence of record does not show that post-service 
diagnosis of lung cancer was related to service or manifest 
within one year of the Veteran's separation from service.  
Thus, there is no nexus between the Veteran's cause of death 
from lung cancer and service.  To the extent that there is 
any implication that the Veteran set foot in Vietnam or was 
otherwise exposed, there is no proof of either event.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Dependent's Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The Veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.

Accordingly, Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35 is denied.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


